DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo in view of Wu et al. (Wu, US PGPub 2020/0191943).
	Referring to Claim 1, Saboo teaches receiving, by a processor (Fig. 1 #104; [0022]), a first digital intermediate frequency (IF) signal stream from a first receive antenna (Fig. 1 #110; [0022]); receiving, by the processor, a second digital IF signal stream from a second receive antenna (Fig. 1 #111; [0022]); computing, by the processor, a weighted Doppler metric stream based on the first digital IF signal stream and the second digital IF signal stream ([0031]); computing, by the processor, an angle metric stream based on the first digital IF signal stream and the second digital IF signal stream ([0031]); computing, by the processor, a correlation (plain meaning definition being used as interpretation, [0029-0034] are interpreted as showing threshold values of the streams being used to determine gesture recognition) that includes the weighted Doppler metric stream and the angle metric stream, to generate a first correlation; and recognizing, by the processor, a gesture, based on the first correlation; [0029-0066], but does not explicitly disclose nor limit the correlation includes a product over a correlation window.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saboo with the correlation of parameters as taught by Wu so as to provide a system with highly accurate detection of motions and gestures, and very low false alarms.
	Referring to Claim 2, Saboo as modified by Wu as modified by Wu teaches computing a weighted positive Doppler metric stream based on the first digital IF signal stream and the second digital IF signal stream; computing a weighted negative Doppler metric stream based on the first digital IF signal stream and the second digital IF signal stream; and computing a second correlation that includes a product of the weighted positive Doppler metric stream and the weighted negative Doppler metric stream; and wherein recognizing the gesture is further performed based on the second correlation; [0029-0066] and citations of claim 1 above.
	Referring to Claim 4, Saboo as modified by Wu teaches wherein computing the weighted Doppler metric stream comprises: performing a two-dimensional (2D) fast Fourier transform (FFT) on the first digital IF signal stream, to generate a first range-Doppler array; performing a 2D FFT on the second digital IF signal stream, to generate a second range- Doppler array; averaging the first range-Doppler array and the second range-Doppler array, to generate a third range-Doppler array; and generating the weighted Doppler metric stream based on the third range-Doppler array; [0029-0066].
	Referring to Claim 5, Saboo as modified by Wu teaches wherein performing the 2D FFT on the first digital IF signal stream comprises: performing a range FFT on a frame of chirps of 
	Referring to Claim 6, Saboo as modified by Wu teaches wherein recognizing the gesture comprises determining whether the gesture is a clockwise motion or a counter-clockwise motion; See Fig. 4, the curved arrows are interpreted as being in a left or right motion which can be considered to counter or clockwise.
	Referring to Claim 9, Saboo teaches receiving, by a processor (Fig. 1 #104; [0022]), a digital intermediate frequency (IF) signal stream from a receive antenna (Fig. 1 #110; [0022]); computing, by the processor, a weighted positive Doppler metric stream based on the digital IF signal stream ([0031]); computing, by the processor, a weighted negative Doppler metric stream based on the digital IF signal stream ([0031]); computing, by the processor, a correlation (plain meaning definition being used as interpretation, [0029-0034] are interpreted as showing threshold values of the streams being used to determine gesture recognition) that includes the weighted positive Doppler metric stream and the weighted negative Doppler metric stream; and recognizing, by the processor, a gesture, based on the correlation; [0029-0066] but does not explicitly disclose nor limit the correlation includes a product over a correlation window.
	However, Wu teaches the correlation of different parameters over specific windows/periods of time related to specific motion; [0117] provides non-limiting examples, see full disclosure for details.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saboo with the correlation of parameters as taught by Wu so as to provide a system with highly accurate detection of motions and gestures, and very low false alarms.

	Referring to Claim 14, Saboo as modified by Wu teaches wherein computing the weighted negative Doppler metric stream comprises computing weighted velocity over a negative Doppler region; [0029-0066].
	Referring to Claim 15, Saboo as modified by Wu teaches a first receive antenna (Fig. 1 #110; [0022]) configured to receive a first received signal; a first receive channel coupled to the first receive antenna, the first receive channel configured to generate a first digital intermediate frequency (IF) signal based on the first received signal; a second receive antenna (Fig. 1 #111; [0022]) configured to receive a second received signal; a second receive channel coupled to the first receive antenna, the second receive channel configured to generate a second digital IF signal based on the second received signal; and a processor (Fig. 1 #104; [0022]) coupled to the first receive channel and to the second receive channel, the processor configured to: compute a weighted Doppler metric stream based on the first digital IF signal stream and the second IF digital signal stream ([0031]); compute an angle metric stream based on the first digital IF signal stream and the second digital IF signal stream ([0031]); compute a correlation (plain meaning definition being used as interpretation, [0029-0034] are interpreted as showing threshold values of the streams being used to determine gesture recognition) that includes the weighted Doppler metric stream and the angle metric stream, to generate a correlation; and recognize a gesture based on the correlation; [0029-0066] but does not explicitly disclose nor limit the correlation includes a product over a correlation window.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saboo with the correlation of parameters as taught by Wu so as to provide a system with highly accurate detection of motions and gestures, and very low false alarms.
	Referring to Claim 16, Saboo as modified by Wu teaches a local oscillator (Fig. 1 #100; [0021]) configured to generate an FMCW chirp; and a transmit antenna (Fig. 1 #108; [0021]) configured to transmit the FMCW chirp; and wherein the first receive channel comprises: a mixer (Fig. 1 #106; [0021]) coupled to the first receive antenna and to the local oscillator, the mixer configured to mix the FMCW chirp and the first received signal, to generate an analog IF signal;  Docket No. TI-78784Page 32 of 34and an analog-to-digital converter (ADC) (Fig. 1 #102; [0022]) coupled to the mixer and to the processor, the ADC configured to generate the first digital IF signal based on the analog IF signal.
	Referring to Claim 17, Saboo as modified by Wu teaches wherein: the correlation is the a first correlation; the processor is further configured to: compute a weighted positive Doppler metric stream based on the first digital IF signal stream and the second digital IF signal stream; compute a weighted negative Doppler metric stream based on the first digital IF signal stream and the second digital IF signal stream; and compute a second correlation that includes a product of the weighted positive Doppler metric stream and the weighted negative Doppler metric stream; and wherein recognizing the gesture is further performed based on the second correlation; [0029-0066] and sections of Wu above.

	Referring to Claim 20, Saboo as modified by Wu teaches wherein the FMCW radar system is a system-on-a- chip (SoC); [0067].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo as modified by Wu in view of Ansari.
	Referring to Claim 3, Saboo as modified by Wu teaches recognizing the gesture, but does not explicitly disclose nor limit it comprises determining whether the gesture is a two finger motion, a clockwise one finger motion, or a counter-clockwise one finger motion.
	However, Ansari teaches determining whether the gesture is a two finger motion, a clockwise one finger motion, or a counter-clockwise one finger motion; [0109-0118].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saboo with the gesture recognition as taught by Ansari so as to allow for activation/control of specific elements based on different types of gestures.

	Referring to Claim 8, Saboo as modified by Wu and Ansari teaches determining that the gesture is the clockwise motion in response to determining that the first correlation is positive; and determining that the gesture is the counter-clockwise motion in response to determining that the first correlation is negative; [0029-0066] of Saboo as a well as above cited portions of Ansari.
	Referring to Claim 10, Saboo as modified by Wu teaches recognizing the gesture, but does not explicitly disclose nor limit it comprises determining whether the gesture is a one finger motion or a two finger motion.
	However, Ansari teaches determining whether the gesture is a one finger motion or a two finger motion; [0109-0118].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saboo as modified by Wu with the gesture recognition as taught by Ansari so as to allow for activation/control of specific elements based on different types of gestures.
	Referring to Claim 11, Ansari teaches determining whether the gesture is a clockwise motion or a counter-clockwise motion in response to determining that the gesture is the one finger motion; [0109-0118].
	Referring to Claim 12, Saboo as modified by Wu and Ansari teaches determining whether the gesture is the one finger motion or the two finger motion comprises: determining that the gesture is the one finger motion in response to determining that the correlation is less 
	Referring to Claim 18, Saboo as modified by Wu teaches recognizing the gesture, but does not explicitly disclose nor limit it comprises determining whether the gesture is a two finger motion or a one finger motion.
	However, Ansari teaches determining whether the gesture is a two finger motion or a one finger motion; [0109-0118].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saboo as modified by Wu with the gesture recognition as taught by Ansari so as to allow for activation/control of specific elements based on different types of gestures.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. US PGPub 2020/0300972 teaches correlation techniques as well that are similar to the ones claimed above and could be used in future rejections if necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WHITNEY MOORE/Primary Examiner, Art Unit 3646